Citation Nr: 0623892	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lung 
disorder, to include as due to exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January to July of 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the RO.  

In a January 1997 decision, the Board denied the veteran's 
claim for service connection.  

In An April 1998 order, the United States Court of Appeals 
for Veterans Claims (Court) affirmed the Board's decision to 
the extent that the veteran's claim had been denied on a 
direct service connection basis but vacated and remanded the 
portion of that decision regarding presumptive service 
connection on the basis of mustard gas exposure.  

Subsequently, the Board again denied the veteran's claim in 
an April 1999 decision.  However, this decision was vacated 
in a May 2001 Court order following passage of the Veterans 
Claims Assistance Act of 2000.  

The Board has since remanded this case back to the RO in 
September 2003 and January 2006 for additional development of 
the record.  





FINDINGS OF FACT

1.  The veteran is not shown to have manifested lung or 
respiratory complaints or findings in service or for many 
years thereafter. 

2.  The veteran is not shown to have been exposed to mustard 
gas during his period of active service.  

3.  The currently demonstrated respiratory disability 
including any due to bronchitis, asthma and chronic pulmonary 
obstruction is not shown to be due to any gas exposure or 
other event or incident of the veteran's period of active 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a lung disability including 
any manifested by bronchitis, asthma or chronic pulmonary 
obstruction due to disease or injury that was incurred in or 
aggravated by service; nor may service connection be 
established for any on the basis of exposure to specific 
vesicant agents in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.316 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has obtained a Veterans Health 
Administration (VHA) medical opinion, based on a claims file 
review, regarding the etiology of his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to provide 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the noted February 2004 VCAA letter was issued 
subsequent to the appealed  rating decision.  However, that 
decision was issued several years prior to the enactment of 
VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Additionally, the veteran's claim has since been 
readjudicated in Supplemental Statements of the Case issued 
in July 2004 and April 2006.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, service connection may be established on a 
presumptive basis for certain conditions (including 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease), if during active military service the 
veteran had full-body exposure to nitrogen or sulfur mustard 
or Lewisite and subsequently develops the condition.  Service 
connection will not be established if the condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a non-service-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.  

In the present case, the veteran's service medical records 
are negative for any complaints or findings of a respiratory 
disorder, to include any related to exposure to mustard gas.  

The October 1960 enlistment physical examination was negative 
for any respiratory disorders.  A service clinical record 
from January 1961 reported that the veteran was treated for a 
questionable syncopal attack.  An examination was negative 
for corresponding findings.  

At time of his separation examination in June 1961, the 
veteran reported that he had never had problems with asthma, 
chronic cough or shortness of breath.  The examination and 
chest x-ray studies were negative for any respiratory 
findings.  

Subsequent to service, the veteran began private treatment 
for respiratory symptoms in March 1989.  He was noted to have 
had a cold for three weeks, with difficulty breathing.  The 
diagnosis was bronchitis.  

The X-ray studies from that month revealed minimal pleural 
thickening and subjacent small blebs and bullie in the apex 
of both lungs, but the findings were described as essentially 
normal.  However, subsequent chest X-ray studies from April 
and May of 1990 revealed changes consistent with chronic 
obstructive pulmonary disease (COPD).  

A June 1990 private record from Jayesh B. Dave, M.D., 
indicates that the veteran had been treated for the previous 
few months for shortness of breath, wheezing and coughing.  
Dr. Dave noted a history of smoking one or two packs of 
cigarettes a day since the veteran was 15 years old until six 
weeks earlier, when he had quit.  

The impression was that of intermittent bronchospasm 
secondary to asthma.  The examiner could not rule out the 
possibility of obstructive lung disease, and the veteran was 
instructed not to resume smoking.  

In a February 1993 statement, a lay witness reported that the 
veteran had been sick when he came home from service in July 
1961.  It was noted that his illness was due to breathing gas 
because of a gas mask failure and resultant damage to his 
lungs.  The signature on this statement is illegible, and the 
basis of knowledge for the statement is not explained.  

An August 1993 private medical record from the LaFayette 
Clinic in Fayetteville, North Carolina, signed by D. W. 
Whetsell, M.D., indicates that the veteran was seeking a 
second opinion regarding his lung disease.  

The veteran reported a history of having been hospitalized 
for two days in July 1961 as a result of having a leaky gas 
mask and discharged from the Army a year later due to 
respiratory symptoms that prevented him from meeting his 
physical fitness standards.  

It was also noted that the veteran had worked as a mechanic 
until 1962, when he fell off a building and sustained a head 
injury.  The veteran reported quitting smoking in 1987 after 
"a ten-pack year history."  The pertinent assessment was 
that of moderate COPD and a history of alcohol and tobacco 
use.  

The examiner concluded that the etiology probably leaned 
towards tobacco abuse rather than poisonous gas, but he noted 
that he could not answer this question without spirometry of 
many years in the past.  

In December 1993, the veteran testified at a hearing at the 
RO.  He reported that he had been exposed to gas while 
participating in a marching exercise at basic training.  He 
indicated that his gas mask had become stopped up and that he 
was forced to remove it as a small plane, similar to a crop 
duster, was in the area.  He noted being in the hospital for 
two days as a result.  He was not certain of the type of gas, 
but had had respiratory problems ever since service.  

A February 1994 letter from the U.S. Army Chemical and 
Biological Defense Command reflects that there was no record 
of the veteran having been exposed to mustard gas.  

Received from the veteran in May 1994 was a copy of a letter 
from the same month issued by the U.S. Army Chemical and 
Biological Defense Command, which stated that there were no 
records to either confirm or deny the veteran's alleged 
mustard-gas exposure.  It was reported, however, that the use 
of overhead airplane spray while on bivouac was a common 
basic training exercise and that the chemical agents used 
during these exercises were tear gas and molasses residuum 
(MR).  MR was a simulate for mustard gas.  

In a January 1995 statement, a lay witness stated that, as 
veteran's recruiting noncommissioned officer, he was aware 
that at least one soldier was gassed during the veteran's 
basic training during a forced march exercise.  This witness 
believed that soldier was the veteran, although he was not 
certain.  

In an April 1995 statement, another lay witness noted that, 
in 1961, he had driven the veteran's mother, brother and 
sister-in-law to visit the veteran at Fort Jackson in South 
Carolina.  

Also, in an April 1995 statement, two relatives recalled the 
veteran's spending time in the hospital at Fort Jackson 
because of gas exposure in the Army.  

In a June 1996 sworn statement, an additional lay witness 
stated that he had been stationed at Fort Jackson at about 
the same time as the veteran and knew of training exercises 
that had resulted in exposure to tear gas or "CS gas."  
This witness indicated that he did not personally know the 
veteran at Fort Jackson, but had undergone training 
experiences similar to the one described by the veteran.  

In June 1996, the veteran testified at a second hearing at 
the RO.  His representative asserted that sufficient evidence 
had been presented to show mustard gas exposure during 
service.  The veteran testified regarding his current 
medications and their costs.  

In an October 1998 letter, the U.S. Army Chemical and 
Biological Defense Command stated that there was no 
information confirming the veteran's alleged exposure to 
mustard gas.  The February and May 1994 letters were cited, 
and it was again explained that the testing the veteran had 
undergone involved tear gas or a simulant other than mustard 
gas.  

It was noted that the veteran was not stationed at a site 
where mustard agent testing was conducted.  Furthermore, it 
was pointed out that the activity described by the veteran 
was a standard training exercise used to teach soldiers the 
value of the chemical protective equipment.  

In May 2001, the veteran was hospitalized at a private 
facility for respiratory failure, secondary to COPD.  While 
the examining doctor noted "a history" of COPD, no opinion 
was given as to whether this disorder had its origin in 
service or as due to mustard gas exposure.  

The claims file contains an April 2003 letter from the 
Department of the Army Medical Research and Materiel Command.  
In this letter, the service department enclosed "three 
findings relating to mustard gas exposure of veterans" but 
indicated that there remained no verification that the 
veteran had been sprayed by mustard gas.  

As requested by the Board, the claims file includes a 
November 2005 medical opinion from a VHA doctor.  This 
doctor, who reviewed the veteran's claims file, noted that 
the veteran's service medical records were negative for 
respiratory disorders and that the first post-service 
treatment for respiratory symptoms was in 1989.  
Additionally, the VHA doctor noted Dr. Whetsell's largely 
unfavorable nexus opinion.  

Based on this evidence, the VHA doctor opined that there was 
no connection between the veteran's claimed gas and/or MR 
exposure in service and his development of respiratory 
problems, given the absence of symptomatology during "a long 
quiescent period" between service in 1961 and the 1989 
treatment.  

The VHA doctor also concluded that it was not at least as 
likely as not that the veteran's current disorder, manifested 
by asthma and/or COPD, was due to any other event or incident 
of service.  

Having reviewed the evidentiary record, the Board finds no 
corroboration that the veteran was exposed to mustard gas 
during service.  The Board has fully considered the veteran's 
statements and the other lay witness statements, which 
indicate that he was involved in some type of military 
training exercise during which his gas mask failed, resulting 
in gas inhalation.  The veteran's assertions in this regard 
are not supported by competent evidence showing that he was 
exposed to mustard gas during service.  

The Board notes that the responses received from the service 
department clearly indicate that there was no record of the 
veteran having been exposed to mustard gas.  Significantly, 
one of the lay witness statements also indicates that the 
training exercises the veteran described had actually 
involved the use of tear gas.  

Finally, the noted November 2005 VHA opinion, based on a 
claims file review, clearly indicates that the veteran's 
current respiratory disability is not due to any gas exposure 
or other event or incident of the veteran's period of active 
service.  

The VHA doctor cited to the lapse of time between service and 
initial post-service treatment as a rationale for this 
determination.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

Currently, the only evidence of record supporting the 
veteran's claim is lay evidence.  This includes his own lay 
opinion, as indicated in the aforementioned VA hearing 
testimony, as well as the statements from the other noted 
witnesses.  

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

Accordingly, the Board concludes, based on its review of all 
of the evidence, that the veteran is not shown to have been 
exposed to mustard gas in service or entitled to favorable 
treatment under the provisions of 38 C.F.R. § 3.316.  

The veteran has presented no competent evidence to show that 
any current lung disability is due to disease or injury that 
was incurred or aggravated by service.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a lung 
disorder, to include as being due to the exposure to mustard 
gas in service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a lung disorder, to include as due to 
the exposure to mustard gas, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


